US-20160125307-A1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2022 has been entered.

Status of Application
	Claims 1-4, 6-11, 15, 16, and 21-28 are pending. Claims 1, 8, 15, 16, 21, 22, and 27 have been amended. Claims 5, 12-14, and 17-20 have been previously cancelled. Claims 1-4, 6-11, 15, 16, and 21-28 will be examined.  Claims 1, 8, and 15 are independent claims. This Non-Final Office action is in response to the “Request for Continued Examination” dated 10/01/2021 and the “Claims and “Arguments/Remarks” dated 08/25/2021.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, Drawing Replacement Sheets, and amended claims, filed 08/25/2021, with respect to claims 1-4, 6-11, 15-16, and 21-28, have been fully considered and are persuasive.  Therefore, the rejection of claims  1-4, 6-11, 15-16, and 21-WANG, US 20200217677 and LIU et al., US 20190049958, including previously disclosed prior art reference(s) ZHENG, EPPERLEIN, YIMIN LIU, DELGADO, and KENI. The grounds for rejection in view of amended claims are provided below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8, 22-24, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al., US 20190056233, herein further known as Yimin Liu, in view of ZHENG et al., US 20160125307, herein further known as Zheng, and further in view of WANG et al., US 20200217677, herein further known as Wang.

Regarding claim 1, Yimin Liu discloses a method for receiving (paragraph 30 computing device may receive), at a processor (paragraph 29, computing device 12 (i.e. a processor)), a vehicle location (paragraph 32, global positioning system (GPS) may provide vehicle location to obtain air quality data); receiving (paragraph 30 computing device may receive), at the processor (paragraph 29, computing device), a destination (paragraph 35, a route or trip (wherein a trip inherently includes a destination); identifying, via the processor (paragraph 29, computing device), a plurality of travel segments (paragraph 35, attributes 22 are stored which may describe waypoints between different travel segments, and waypoints and destinations may be represented as "nodes" and segments may be represented as "transit arcs" in a planning graph (i.e. plurality of travel segments)) based on the vehicle location and destination (paragraph 41, trip planning request identifying nodes 36 and 37 as desired starting and ending locations, see also at least FIG. 4); receiving (paragraph 30 computing device may receive), via the processor (paragraph 29, computing device), one or more air quality index (AQI) markers ((paragraph 6, trip planning based on integrating services such as air quality wherein air quality is known as AQI, the index for reporting daily air quality, AND paragraph 22, user preferences (e.g. air quality index) can be used to modify trip planning, wherein the multi-modal transportation planning includes at least one node using vehicle 11, AND  paragraph 32, sensors on vehicle  obtain air quality data) associated with each travel segment (paragraph 35, segments include road segments, rail/bus segments, pedestrian segments, AND paragraph 32, (GPS) may provide vehicle location to obtain air quality data); receiving (paragraph 30 computing device may receive), via the processor  (paragraph 29, computing device).
comprising a range of AQI values required by a user of the vehicle, wherein the range of AQI values required by the user of the vehicle corresponds to health requirements of the user of the vehicle and determining, via the processor a travel route based on the one or more AQI markers associated with each travel segment and in comparison with the range of AQI values required by the user of the vehicle corresponding to the health requirements of the user.
Zheng teaches a method the air quality preference comprising a range of AQI values (paragraph 32, AQI values may be divided into ranges (i.e. range of AQI values), each range is assigned a level of health concern, see also at least TABLE I) required by a user of the vehicle), wherein the range of AQI values required by the user of the vehicle corresponds to health requirements of the user of the vehicle and determining, via the processor a travel route based on the one or more AQI markers associated with each travel segment and based on the range of AQI values required by the user of the vehicle.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the air quality preference comprising a range of AQI values as taught by Zheng.
One would be motivated to modify Yimin Liu in view of Zheng for the reasons stated in Zheng paragraph [0004-0005], in order to infer air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations, as well as spatial and temporal data from other data sources for use in protecting human health and controlling air pollution.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon techniques for inferring air quality information for 
Furthermore, Wang teaches a method wherein AQI values (paragraph 20, environmental factors, wherein air quality, as disclosed in Yimin Liu, is an environmental factor) required by the user (at least paragraph 4, access one or more data sources utilized by the user) of the vehicle (paragraph 26, program code accesses physical computing devices integrated into the vehicle) corresponds to health requirements of the user (paragraph 20, health conditions of the user) of the vehicle (paragraph 26); and determining, via the processor (paragraph 4), a travel route (paragraph 20, suggesting or configuring a new route for a user AND paragraph 25, program code determines whether a given route is an ideal route for a user, or not) based on the one or more markers (paragraph 25, certain health considerations, including but not limited to, heavy air pollution) associated with each travel segment (paragraph 25, heavy air pollution, at certain locations, can cause the program code to eliminate any potential route through those areas) in comparison (paragraph 20, analyzing) with the range of  values required by the user of the vehicle (paragraph 39, synthesized contextual data, including health data) corresponding to the health requirements of the user (paragraph 34, user's health concerns, AND paragraph 46, user health profile, health based classifier).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including comparison with the range of AQI values required 
One would be motivated to modify Yimin Liu in view of Wang for the reasons stated in Wang paragraph [0002], to avoid routes unhealthy for users to traverse, in particular routes which are problematic for users with various health concerns where they would encounter air pollution.  Furthermore, using synthesized contextual data for routing may utilize personal traits that render a given route which is deemed better versus faster.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 8, the methods of claim 1 above can clearly be performed by the system of claim 8. Therefore, the system of claim 8 is rejected under the same rationale as the methods of claim 1 above.

Regarding claim 22, the combination of Yimin Liu, Zheng, and Wang disclose all elements of claim 1 above.
However, Yimin Liu does not explicitly disclose a method wherein the range of AQI values required by the user of the vehicle is selected from a group of AQI ranges that includes at includes a first range of AQI values and a second range of AQI values.
the range of AQI values required by the user of the vehicle is selected from a group of AQI ranges that includes at includes a first range of AQI values and a second range of AQI values (paragraph 32, AQI may be a value that is used by a government agency to communicate to the public the current pollution level in the environment, AQI values may be divided into ranges, see also at least AQI Values shown in TABLE I, wherein the AQI Values shown are 0-50 (i.e. first range), 51-100 (i.e. second range), 101-150, 151-200, 201-300 and 301-500).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the range of AQI values required by the user of the vehicle is selected from a group of AQI ranges that includes at includes a first range of AQI values and a second range of AQI values as taught by Zheng.
One would be motivated to modify Yimin Liu in view of Zheng for the reasons stated in Zheng paragraph [0004-0005], in order to infer air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations, as well as spatial and temporal data from other data sources for use in protecting human health and controlling air pollution.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon techniques for inferring air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 23, the combination of Yimin Liu, Zheng, and Wang disclose all elements of claim 22 above.
However, Yimin Liu does not explicitly disclose a method wherein the first range of AQI values is between 0-50; and the second range of AQI values is between 51-100.
Zheng teaches a method wherein the first range of AQI values is between 0-50; and the second range of AQI values is between 51-100 (paragraph 32, AQI may be a value that is used by a government agency to communicate to the public the current pollution level in the environment, AQI values may be divided into ranges, see also at least AQI Values shown in TABLE I, wherein the AQI Values shown are;  0-50 (i.e. first range), 51-100 (i.e. second range), 101-150, 151-200, 201-300 and 301-500).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the first range of AQI values is between 0-50; and the second range of AQI values is between 51-100 as taught by Zheng.
One would be motivated to modify Yimin Liu in view of Zheng for the reasons stated in Zheng paragraph [0004-0005], in order to infer air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations, as well as spatial and temporal data from other data sources for use in protecting human health and controlling air pollution.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon techniques for inferring air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations. In the combination each element merely would have performed the same 

Regarding claims 24, the combination of Yimin Liu, Zheng, and Wang disclose all elements of claim 23 above.
However, Yimin Liu does not explicitly disclose a method and system wherein the first range of AQI values between 0-50 is identified as a "good" air quality range via the user of the vehicle for the air quality preference; and the first range of AQI values between 51-100 is identified as a "moderate" air quality range via the user of the vehicle for the air quality preference.
Zheng teaches a method and system wherein the first range of AQI values between 0-50 is identified as a "good" air quality range via the user of the vehicle for the air quality preference; and the first range of AQI values between 51-100 is identified as a "moderate" air quality range via the user of the vehicle for the air quality preference (paragraph 32, AQI may be a value that is used by a government agency to communicate to the public the current pollution level in the environment, AQI values may be divided into ranges, see also at least AQI Values shown in TABLE I, wherein the AQI Values shown are; 0-50 (i.e. first range), 51-100 (i.e. second range), 101-150, 151-200, 201-300 and 301-500 and the Levels of Heath Concern include; Good (G) (i.e. values between 0-50 is identified as a "good"), and Moderate (M) (i.e. values between 51-100 is identified as a "moderate")).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the first range of AQI values between 0-50 is 
One would be motivated to modify Yimin Liu in view of Zheng for the reasons stated in Zheng paragraph [0004-0005], in order to infer air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations, as well as spatial and temporal data from other data sources.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon techniques for inferring air quality information for areas in a region based on historical and real-time air quality data from existing air quality monitor stations. In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 2-4, 9-11, and 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, and Wang, in view of LIU et al., US 20190049958, herein further known as Xia Liu

Regarding claim 2, the combination of Yimin Liu, Zheng, and Wang disclose all limitations of claim 1 above.
The method of Yimin Liu discloses further generating (paragraph 31, module 20 may generate one or more routes and/or potential routes), via the processor (paragraph 29, , one or more executable instructions (paragraph 31, programmed instructions stored in and executed by vehicle computing device 12) configured to cause the vehicle to autonomously travel from the vehicle location to the destination along the travel route (paragraph 41, trip planning request identifying nodes 36 and 37 as desired starting and ending locations, see also at least FIG. 4); and transmitting (paragraph 51, data is synced), via the processor (paragraph 29, computing device 12), the one or more executable instructions to the vehicle (paragraph 31, programmed instructions executed by vehicle computing device).
However, the method of Yimin Liu does not explicitly state the vehicle is an autonomous vehicle
Xia Liu teaches a method wherein the vehicle is an autonomous vehicle (paragraph 25).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the vehicle is an autonomous vehicle as taught by Xia Liu.
One would be motivated to modify Yimin Liu in view of Xia Liu for the reasons stated in Xia Liu paragraph [0002], to utilize implementation of an artificially intelligent vehicle and the developed vehicle subsystems.  Furthermore, using autonomously controlled vehicles greatly improves; safety, transport interconnectivity, and travel time.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 3, the combination of Yimin Liu, Zheng, Wang, and Xia Liu disclose all limitations of claim 2 above including receiving (Yimin Liu, paragraph 30 computing device may receive), at the vehicle (Yimin Liu, at least paragraph 29, vehicle 11), the one or more executable instructions; and executing, via the vehicle (Yimin Liu, paragraph 31, programmed instructions executed by vehicle computing device).
However, the method of Yimin Liu does not explicitly state executing, via the vehicle, the executable instructions so as to autonomously travel
Xia Liu teaches the method of executing, via the vehicle, the executable instructions so as to autonomously travel (paragraph 42, driving autonomously AND paragraph 60, control system may autonomously make changes to a driving operation of the vehicle).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including executing, via the vehicle, the executable instructions so as to autonomously travel as taught by Xia Liu.
One would be motivated to modify Yimin Liu in view of Xia Liu for the reasons stated in Xia Liu paragraph [0002], to utilize implementation of an artificially intelligent vehicle and the developed vehicle subsystems.  Furthermore, using autonomously controlled vehicles greatly improves; safety, transport interconnectivity, and travel time.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 4, the combination of Yimin Liu, Zheng, and Wang disclose all elements of claim 1, above including transmitting (Yimin  Liu, paragraph 51, data is synced), via the processor (Yimin  Liu, paragraph 29, computing device 12, the one or more executable instructions (Yimin  Liu, (paragraph 31, programmed instructions) and  travel from the vehicle location to the destination (Yimin Liu, paragraph 41, trip planning request identifying nodes 36 and 37 as desired starting and ending locations, see also at least FIG. 4) along the ideal travel route (Yimin Liu, paragraph 7, invention will optimize travel routes using personal preferences and real-time data, system can recommend routes) and transmitting, via the processor, the one or more executable instructions to the vehicle (Yimin Liu, paragraph 31, programmed instructions executed by vehicle computing device).
However, the method of Yimin Liu does not explicitly state the user interface can be displayed on a display of the vehicle
Xia Liu teaches a method wherein the user interface can be displayed on a display of the vehicle (paragraph 64, user interfaces may include, but are in no way limited to, at least one graphical user interface of a display device).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the user interface can be displayed on a display of the vehicle as taught by Xia Liu.
One would be motivated to modify Yimin Liu in view of Xia Liu for the reasons stated in Xia Liu paragraph [0002], to utilize implementation of an artificially intelligent vehicle and the developed vehicle subsystems.  Furthermore, the user interface display of autonomously controlled vehicles greatly improves safety.

Furthermore, the method of Yimin Liu does not explicitly state producing, via the processor, one or more executable instructions configured to generate a user interface to prompt a user to operate the vehicle to travel from the vehicle location to the destination along the ideal travel route, and transmitting, via the processor, the one or more executable instructions to the vehicle.
Wang teaches a method to generate a user interface to prompt a user to operate the vehicle (claim 5, prompting the user, through an interface of the computing resource, to confirm accepting the route guidance to the desired destination).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including generate a user interface to prompt a user to operate the vehicle as taught by Wang.
One would be motivated to modify Yimin Liu in view of Wang for the reasons stated in Wang paragraph [0002], to avoid routes unhealthy for users to traverse, in particular routes which are problematic for users with various health concerns where they would encounter air pollution.  Furthermore, using synthesized contextual data for routing may utilize personal traits that render a given route which is deemed better versus faster.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon user data and in the combination each element 

Regarding claim 9, the combination of Yimin Liu, Zheng, Wang, and Xia Liu disclose all elements of claim 8 above and the methods of claim 2 can clearly be performed by the system of claim 9. Therefore, the system of claim 9 is rejected under the same rationale as the methods of claim 2 above.

Regarding claim 10, the combination of Yimin Liu, Zheng, Wang, and Xia Liu disclose all elements of claim 9 above and the methods of claim 3 can clearly be performed by the system of claim 10. Therefore, the system of claim 10 is rejected under the same rationale as the methods of claim 3 above.

Regarding claim 11, the combination of Yimin Liu, Zheng, Wang, and Xia Liu disclose all elements of claim 8 above and the methods of claim 4 can clearly be performed by the system of claim 11. Therefore, the system of claim 11 is rejected under the same rationale as the methods of claim 4 above.

Regarding claim 15, the combination of Yimin Liu, Zheng, and Wang disclose the methods of claim 1 above including executing instructions to perform the limitations of claim 15. Therefore, the limitations of claim 15 are rejected under the same rationale as the methods of claim 1 above.
a non-transitory and machine-readable medium having stored thereon executable instructions.
Xia Liu teaches a non-transitory and machine-readable medium having stored thereon executable instructions (paragraph 251, and claim 16).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including a non-transitory and machine-readable medium having stored thereon executable instructions as taught by Xia Liu.
One would be motivated to modify Yimin Liu in view of Xia Liu for the reasons stated in Xia Liu paragraph [0002], to utilize implementation of an artificially intelligent vehicle and the developed vehicle subsystems.  Furthermore, using autonomously controlled vehicles greatly improves; safety, transport interconnectivity, and travel time.
Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control and navigation based upon user data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 16, the combination of Yimin Liu, Zheng, Wang, and Xia Liu disclose all elements of claim 15 above and disclose further the methods of claims 2 and 3 above including executing instructions to perform the limitations of claim 16. Therefore, the limitations of claim 16 are rejected under the same rationale as the methods of claims 2 and 3 above.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, and Wang, in view of DELGADO et al., US 20180057012, herein further known as Delgado.

	Regarding claim 6, the combination of Yimin Liu, Zheng, and Wang disclose all elements of claim 1 above.
	However, the method of Yimin Liu does not explicitly state the one or more AQI markers are retrieved from an AQI module remotely located in a computer.
	Delgado teaches a method wherein the one or more AQI markers are retrieved from an AQI module remotely located in a computer (paragraph 21, the body control module receives an Air Quality Index (AQI) value from the air quality server for a region corresponding to the location of the vehicle, see also at least FIG. 1).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the one or more AQI markers are retrieved from an AQI module remotely located in a computer as taught by Delgado.
One would be motivated to modify Yimin Liu in view of Delgado for the reasons stated in Delgado in order to autonomously control the vehicle functions in response to the Air Quality Index (AQI). 
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon user and server data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, and Wang, in view of KENI, US 20200064318, herein further known as Keni.

Regarding claim 7, the combination of Yimin Liu, Zheng, and Wang disclose all elements of claim 1.
The method of Yimin Liu discloses further, wireless communication with the processor (paragraph30, wireless communication with remote server)
	However, the method of Yimin Liu does not explicitly state the one or more AQI markers are based on air quality data provided from a plurality of other vehicles in wireless communication with the processor.
	Keni teaches a method wherein the one or more AQI markers are based on air quality data provided from a plurality of other vehicles (paragraph 8, local area weather stations (Air Quality Index—AQI monitors and displays) real time data received from operated vehicles or other vehicles) in wireless communication with the processor.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including the one or more AQI markers are based on air quality data provided from a plurality of other vehicles as taught by Keni.
One would be motivated to modify Yimin Liu in view of Keni for the reasons stated in Keni paragraph [0026], so that a problem with a sensor in one zone can affect or educate the monitoring of other zones that include that problematic sensor. 
.

Claim 21, 27, and 28, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, and Wang in view of GEORGE et al., US 20170199045, herein further known as George.

Regarding claim 21, the combination of Liu, Zheng, and Wang disclose all elements of claims 1 above including AQI markers are based on air quality data (paragraph 32, global positioning system (GPS) may provide vehicle location to obtain air quality data)
However, Yimin Liu does not explicitly disclose a method further comprising: calculating an average AQI marker for the plurality of travel segments; wherein the step of determining the travel route comprises determining the travel route such that the average AQI marker for the plurality of travel segments is within the range of AQI values required by the user of the vehicle in accordance with the health requirements of the user.
George teaches a method further comprising: calculating an average AQI marker (claim 7,  assigning comprises calculating an average ambient air quality index for each time-specific risk zone) for the plurality of travel segments; wherein the step of determining the travel route comprises determining the travel route such that the average AQI marker for the plurality 
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including calculating an average AQI marker as taught by George.
One would be motivated to modify Yimin Liu in view of George for the reasons stated in George to provide a method of determining at least one recommended vehicular travel route, utilizing at least one processor to execute computer code that performs the steps of assessing the collected plurality of travel route inputs for safe and efficient vehicle routing. 
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon user and server data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 27, the combination of Yimin Liu, Zheng, Wang, and Xia Liu disclose all elements of claim 8 above. Furthermore, the methods of claim 21 can clearly be performed by the system of claim 27. Therefore, the system of claim 27 is rejected under the same rationale as the methods of claim 21 above.

Regarding claim 28, the combination of Yimin Liu, Zheng, Wang, and Xia Liu disclose all elements of claim 27 above. Furthermore, the methods of claim 24 can clearly be performed .

Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yimin Liu, Zheng, and Wang in view of EPPERLEIN et al., US 20180274927, herein further known as Epperlein.

Regarding claim 25, the combination of Yimin Liu, Zheng, and Wang disclose all elements of claim 1 above including the air quality preference, (Yimin Liu paragraph 7, invention will optimize travel routes using personal preferences and real-time data, system can recommend routes based on air quality conditions and claim 11, user preferences include air quality index).
However, Yimin Liu does not explicitly disclose a method wherein the air quality preference is received from the user of the vehicle via a microphone used by the user of the vehicle.
Epperlein teaches a method wherein the air quality preference is received from the user of the vehicle via a microphone used by the user of the vehicle (paragraph 84, parsing engine 408 may include a natural language processing (NLP) and artificial intelligence (AI) to provide processed content from publicly or commercially available data sources 406, and/or data from one or more microphone based devices 404 (i.e. via a microphone) local to the user and/or a mode of transportation  (i.e. by the user of the vehicle).

One would be motivated to modify Yimin Liu in view of Epperlein for the reasons stated in Epperlein paragraph [0003] to provide natural-language user interaction in order to provide user data for journey prediction, and risk assessment.  In addition, providing a dialogue with the user, in natural language, provides and selects one or more suggestions relating to the one or more user intention(s) such that the risk(s) relating to the one or more user's intention(s) is reduced. 
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon user and server data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 26, the combination of Yimin Liu, Zheng, and Wang disclose all elements of claim 1 above.
Yimin Liu also disclosed above the air quality preference, (Yimin Liu paragraph 7, invention will optimize travel routes using personal preferences and real-time data, system can recommend routes based on air quality conditions and claim 11, user preferences include air quality index).
a smart phone used by the user of the vehicle.	
Epperlein teaches a method wherein the air quality preference is received from the user of the vehicle via a smart phone used by the user of the vehicle (paragraph 101-102, providing to an audible communication via an interactive GUI or wireless communication device (e.g., computer, tablet, smart phone, etc.).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Yimin Liu by including a microphone used by the user of the vehicle as taught by Epperlein.
One would be motivated to modify Yimin Liu in view of Epperlein for the reasons stated in Epperlein paragraph [0003] to provide natural-language user interaction in order to provide user data for journey prediction, and risk assessment.  In addition, providing a dialogue with the user, in natural language, provides and selects one or more suggestions relating to the one or more user intention(s) such that the risk(s) relating to the one or more user's intention(s) is reduced. 
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and navigation based upon user and server data and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
The prior art made of record not relied upon is considered pertinent to applicant's disclosure. The prior art WO2020064657A1 discloses a computer-implemented method for determining a route for a vehicle based upon obtaining air pollution forecast data for the plurality of routes and based upon user preference information. The prior art EP3139131 discloses driving experience and tolerance for a driver/occupant which may rely heavily on the quality and irregularities of the roads or road segments that are travelled including airborne debris and health conditions input by vehicle occupants which are indicated in terms of tolerance of road irregularities. The prior art NPL A Guide to Air Quality and Your Health describes what is AQI, how AQI works and what AQI values mean.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/T.C.B./Examiner, Art Unit 3669      

/JESS WHITTINGTON/Examiner, Art Unit 3669